Citation Nr: 0404417	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-00 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus as a result of exposure to herbicides (Agent 
Orange).

ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION


The veteran had active service from November 1967 to August 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for Type II diabetes mellitus as a result 
of exposure to herbicides (Agent Orange).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled to appear before a member of the 
Board in Washington, D.C. on Tuesday, March 2, 2004.  
However, in a letter addressed to the Board of Veterans' 
Appeals, dated January 27, 2004, the veteran indicated that 
she wished to change the location of her hearing to a place 
closer to her home because of health reasons.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for the action as 
follows:

The RO should contact the veteran and 
advise her that, per her January 27, 2004 
request, she may present testimony at a 
personal hearing at the local RO before a 
Veterans Law Judge of the Board of 
Veterans' Appeals via either a 
videoconference hearing or an in-person 
hearing before a traveling Veterans Law 
Judge sitting at the local RO.  The 
veteran should be requested to specify 
whether she desires a videoconference or 
Travel Board hearing.  Thereafter, as 
warranted, the RO should schedule the 
desired hearing before a Veterans Law 
Judge of the Board of Veterans' Appeals 
at the local RO.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



